* * * * * * * * * * *
Based upon information contained in I.C. File LH-0366 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Howard J. Plouff, II, was a Sergeant with the Winston-Salem Police Department at the time of his death on 23 February 2007.
2. Decedent's death occurred in the course and scope of his employment as follows: On 23 February 2007, decedent was conducting crowd control at a Red Rooster. At some point during his performance of his duties, decedent was shot in the head and neck by a member of the crowd. Decedent was transported to the hospital where he underwent emergency surgery. Decedent was pronounced brain dead at 1500 hours on 23 February 2007 and pronounced dead at 2240 hours on 23 February 2007.
4. Decedent was survived by his wife, Joyce M. Plouff, who resided with decedent at the time of his death. There are two minor children of the marriage, Brandy M. Plouff, born on 24 January 1994, and Holly J. Plouff, born on 24 December 1995.
                          * * * * * * * * * * * *Page 2 
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible law enforcement officer, as defined in N.C. Gen. Stat. § 143-166.2(d), with the Winston-Salem Police Department at the time of his death on 23 February 2007.
2. Decedent is survived by his wife, Joyce M. Plouff, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 etseq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Joyce M. Plouff as the qualified surviving spouse of Howard J. Plouff, II, payable as follows: the sum of $20,000.00 shall be paid immediately to Joyce M. Plouff. Thereafter, the sum of $10,000.00 shall be paid annually to Joyce M. Plouff as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Joyce M. Plouff becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
  No costs are assessed before the Commission. *Page 3
This the 2nd day of May, 2007.
S/________________________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/________________________________ BERNADINE S. BALLANCE COMMISSIONER
  S/________________________________ DANNY LEE MCDONALD COMMISSIONER